Exhibit 99.1 KIPS BAY MEDICAL ANNOUNCES PROPOSED PUBLIC OFFERING OF COMMON STOCK MINNEAPOLIS, MN, January 23, 2014 – Kips Bay Medical, Inc. (NASDAQ:KIPS), a medical device company focused on manufacturing and commercializing its external saphenous vein support technology, the eSVS® Mesh, for use in coronary artery bypass grafting surgery, today announced its intention, subject to market and other conditions, to commence a public offering of its common stock. Kips Bay intends to use the net proceeds of this offering for working capital and general corporate purposes, including funding the process of seeking regulatory approval to market its eSVS Mesh in the United States and abroad, including continuing its human clinical trials. Aegis Capital Corp. is acting as the sole book-running manager for the offering. Kips Bay is offering the shares described above pursuant to a shelf registration statement on Form S-3, including a base prospectus, that was previously filed with the Securities and Exchange Commission and that is effective. The securities may be offered only by means of a prospectus, including a related prospectus supplement. A preliminary prospectus supplement relating to the proposed offering will be filed with the Securities and Exchange Commission. Electronic copies of the preliminary prospectus supplement, when available, as well as the accompanying base prospectus, may be obtained by either contacting the representative of the underwriters (as set forth below) or by accessing the Securities and Exchange Commission’s website at https://www.sec.gov . Aegis Capital Corp.
